Citation Nr: 0816108	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for renal failure, to 
include as being secondary to exposure to mercury or ionizing 
radiation.

2. Entitlement to service connection for diabetes mellitus, 
to include as being secondary to exposure to ionizing 
radiation.

3.  Entitlement to service connection for pulmonary 
pneumonitis and fibrosis, to include as being secondary to 
exposure to ionizing radiation.

4.  Entitlement to service connection for coronary artery 
disease, to include as being secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1955 and from March 1956 to July 1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issues of entitlement to service connection for pulmonary 
pneumonitis and fibrosis and coronary artery disease as being 
secondary to exposure to ionizing radiation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  It has been estimated that the veteran was occupationally 
exposed to a dose of ionizing radiation during military 
service of 0.834 rem.

2.  The medical evidence of record indicates that the 
veteran's renal failure and diabetes mellitus were not 
present in service and first manifested many years after the 
veteran's ionizing radiation and any mercury exposure in 
service.

3.  In a November 2007 medical opinion, a VA physician stated 
that it was unlikely that the veteran's renal failure and 
diabetes mellitus could be attributed to exposure to ionizing 
radiation in service.

4.  There is a lack of competent evidence of a nexus between 
the diagnoses of renal failure and diabetes mellitus, to 
include manifestations of diabetes mellitus or nephritis to a 
compensable degree within one year following discharge from 
service, and service.


CONCLUSIONS OF LAW

1.  Renal failure was not incurred in or aggravated by 
service, to include being the result of mercury exposure and 
exposure to ionizing radiation in service, and nephritis may 
not be presumed to have incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, to include being the result of exposure to ionizing 
radiation in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

VA sent the veteran a notice in May 2002.  This notice 
informed him of the evidence necessary to substantiate a 
claim for service connection, what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  He was not informed, however, of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such 
for two reasons.  One, no new disorder is being service 
connected and thus neither an evaluation nor effective date 
are being assigned.  Two, the veteran received notification 
of how disability evaluations and effective dates are 
assigned in an October 2007 letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  The veteran has been 
provided with examinations in connection with his claims.  
Additionally, VA complied with the provisions of 38 C.F.R. 
§ 3.311 that address the development of claims involving 
exposure to ionizing radiation.  Private medical records have 
been obtained, and the veteran has submitted a private 
medical statement.  VA also obtained VA treatment records 
dated from 2001 to 2006.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that not all the veteran's service medical 
records are on file.  Specifically, attempts to locate 
medical records of the second period of service have been 
unsuccessful.  It was noted that the records reportedly were 
sent to an air force base.  Contact with that base revealed 
that the records were not there.  They are also not located 
at the National Personnel Records Center.  There appears to 
be no additional place to search.  The Board is aware of its 
extra duty in such cases.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Discussion below is undertaken with this 
understanding.

II.  Service Connection

The veteran asserts that he developed renal failure from 
claimed mercury exposure or exposure to ionizing radiation 
and diabetes mellitus from ionizing radiation.  At a November 
2003 hearing before a Decision Review Officer, he testified 
he was trained as an aircraft instrument repairman, which was 
when he first became involved with mercury.  He stated he was 
exposed to mercury for a total of 16 years.  He described 
calibrating instruments, involving exposure to mercury fumes.  
The veteran testified he was first diagnosed with renal 
problems in 1994.  He stated that the research he had done on 
the Internet indicated that exposure to mercury could cause 
kidney failure.  The veteran admitted that no medical 
professional had told him that his kidney failure was due to 
the claimed mercury exposure-just that it could cause kidney 
failure.  He stated he had not been tested to see if he 
currently had mercury in his blood or urine.  The veteran 
stated he had been diagnosed with diabetes mellitus in 
approximately 1995.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2007).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes mellitus 
or nephritis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection attributable to radiation exposure during 
service can be accomplished in three, different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d. 
1239 (Fed. Cir. 1997).  First, there are certain types of 
diseases, which will be presumptively service connected for 
radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, under 38 C.F.R. § 3.311(b), it 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The regulation states that, if 
the veteran has one of the radiogenic diseases, the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran" as defined in paragraph 
(d)(3).  There are 21 types of cancer which are presumptively 
service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) if the veteran has "participated in a radiation-
risk activity."  Renal failure and diabetes mellitus are not 
listed.  

The regulation defines "radiation-risk activity" as (A) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2007).  
There is no evidence in the file that the veteran 
participated in any of these activities, nor has the 
appellant asserted such.  

Since the veteran does not have a disease listed under 
38 C.F.R. § 3.309(d), and he did not participate in a defined 
"radiation-risk activity," he is not eligible for 
presumptive service connection for renal failure and diabetes 
mellitus.  

With respect to the second method for establishing service 
connection, according to 38 C.F.R. § 3.311, in all claims in 
which it is established that a radiogenic disease became 
manifest after service, and it is contended that that disease 
was the result of exposure to ionizing radiation, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Where there is a range of doses to 
which the veteran may have been exposed, exposure at the 
highest level will be presumed.  Dose information will be 
requested in claims based on exposure to atmospheric nuclear 
weapons testing, exposure due to participation as a member of 
the Hiroshima or Nagasaki occupation forces, and in all other 
claims of exposure to ionizing radiation.  Of record is 
information from the Department of the Air Force, Air Force 
Institute for Operational Health, which has an attachment 
entitled, "Cumulative Occupational Exposure History to 
Ionizing Radiation" for the veteran.  Thus, the veteran was 
exposed to ionizing radiation during his service.  

Under 38 C.F.R. § 3.311, the listed radiogenic diseases does 
not include renal failure or diabetes mellitus.  The 
regulation further provides, however, that if a claim is 
based on a disease other than those listed in the regulation, 
VA shall nevertheless consider the claim under the provisions 
of the regulation provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition may be a radiogenic disease.  In a VA Form 
21-4138, Statement in Support of Claim, a private physician 
stated that the veteran's exposure to radiation while in 
service may have contributed to the veteran's current medical 
condition (which includes renal failure and diabetes 
mellitus).  This opinion is deemed sufficient enough to meet 
the requirements of 38 C.F.R. § 3.311.  The Board remanded 
these claims to follow the procedures outlined in the 
regulation.

In 2007, VA obtained a dose estimate and an opinion from the 
Chief Public Health and Environmental Hazards Officer 
(Chief).  The Chief stated that based upon the documentation, 
it was estimated the veteran was occupationally exposed to a 
dose of ionizing radiation during military service of 0.834 
rem.  He stated that the Interactive Radioepidemiological 
Program of the National Institute for Occupational Safety and 
Health did not address renal insufficiency or diabetes 
mellitus.  He then stated and concluded the following, in 
part:

Damage to the kidneys or pancreas[,] 
other than neoplastic transformation, if 
caused by radiation, would be an example 
of a deterministic effect.  Deterministic 
changes generally are considered to have 
a threshold.  The probability of causing 
harm in most healthy individuals at doses 
of less than 10 rem as a result of 
deterministic effects is close to zero 
(Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of 
Atomic Veterans; The Feasibility of 
Epidemiologic Studies, 1995, page 23-24).

[] Usually a threshold dose on the order 
of hundreds or thousands of rads must be 
exceeded for the deterministic effect to 
be expressed.  (Agency for Toxic 
Substances and Disease Registry (ATSDR) 
Toxicological Profile for Ionizing 
Radiation, 1999, page 83).  The Nuclear 
Regulatory Commission annual occupational 
dose limit to any organ or tissue [] is 
50 rems[].

[] In light of the above, in our 
opinion[,] it is unlikely that the 
veteran's diabetes mellitus and renal 
failure can be attributed to occupational 
exposure to ionizing radiation in 
service.

In December 2007, the Director of Compensation and Pension 
determined that it was VA's opinion that there was no 
reasonable possibility that the veteran's renal failure and 
diabetes mellitus could be attributed to exposure to ionizing 
radiation in service.  Accordingly, as a result of these 
opinions, service connection for the cause of the veteran's 
death may not be granted under the provisions of 38 C.F.R. § 
3.311.

With respect to the third method, the United States Court of 
Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee, 34 F.3d at 1040.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for renal insufficiency and 
diabetes mellitus as having been incurred in service.  The 
available service medical records do not show any signs or 
symptoms of renal insufficiency or diabetes mellitus.  The 
veteran has alleged that he developed renal insufficiency due 
to claimed in-service mercury exposure.  He has provided 
documentation that mercury exposure can cause kidney damage.  
The veteran has not, however, provided any evidence to show 
that his renal failure was caused by the claimed in-service 
mercury exposure.  The first showing of renal problems is in 
the mid 1990's, which is many years after the veteran's 
discharge from service and is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  Moreover, it is noted that there 
is not objective confirmation that the appellant was exposed 
to mercury in service.  He has reported it was due to duties 
he had in service.  There is nothing on file showing mercury 
in the blood stream or tissues.  Nevertheless, that matter is 
not determinative, rather the case turns on whether there was 
competent evidence of a nexus relationship to service.  It is 
concluded there is not.

VA attempted to get a medical opinion on this issue, but the 
VA examiner stated that he could not provide an opinion 
without unfounded speculation.  While the veteran submitted 
the medical opinion, wherein the private physician stated 
that the veteran's exposure to mercury "may have" 
contributed to the veteran's medical condition, the Board 
finds that this opinion is insufficient to establish a nexus, 
as it is too speculative.  See Obert v. Brown, 5 Vet. App. 30 
(1993) (Court found that statement made by a private 
physician that the veteran may have been showing symptoms of 
multiple sclerosis for many years prior to the diagnosis was 
"too speculative"); see also Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient).

Significantly, it is not shown that there are residuals of 
claimed mercury exposure in service.  The first showing of 
these disorders is years after the last period of service and 
there is no contention that either was noted prior to the mid 
1990's.  The reported opinion does not provide any medical 
analysis as to how the "may have" connection could be 
supported.  Finally, it is not shown that appellant's renal 
failure is due to nephritis.

Therefore, the Board concludes there is a lack of competent 
evidence of a nexus between the diagnosis of renal failure 
and service.  While the veteran has made the assertion that 
the two are related, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As to the claim for service connection for diabetes mellitus 
as being incurred in service, there is no competent evidence 
of a nexus between the diagnosis of diabetes mellitus and 
service, to include any evidence of manifestations of such to 
a compensable degree within one year following discharge from 
service.  The first showing of diabetes mellitus is in 1996, 
which is many years after the veteran's discharge from 
service and is evidence against the claim.  See Maxson, 
supra.  VA attempted to get a medical opinion on this issue, 
but the VA examiner stated that he could not provide an 
opinion without unfounded speculation.  Therefore, there is 
no competent evidence of a nexus between the diagnosis of 
diabetes mellitus and service.  While the veteran has made 
the assertion that the two are related, he is not competent 
to provide such a medical opinion.  See Espiritu, 2 Vet. App. 
at 494.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against a finding that renal 
failure and diabetes mellitus were incurred in service, 
whether by mercury exposure, ionizing radiation, or any other 
event in service.  As the preponderance of the evidence is 
against the claim of service connection for cause of the 
veteran's death, the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for renal failure, to include as being 
secondary to exposure to mercury or ionizing radiation, is 
denied.

Service connection for diabetes mellitus, to include as being 
secondary to exposure to ionizing radiation, is denied.


REMAND

As stated in the Introduction, the Board remanded all four 
claims on appeal for additional development and adjudicative 
action in compliance with the provisions of 38 C.F.R. 
§ 3.311.  In an October 2007 Memorandum from the AMC to the 
Under Secretary for Benefits, the AMC asked for an opinion on 
the following issues:

*	Entitlement to service connection 
for renal failure as being secondary 
to exposure to mercury or ionizing 
radiation.

*	Entitlement to service connection 
for diabetes mellitus, pulmonary 
pneumonitis and fibrosis, and 
coronary artery disease as being 
secondary to exposure to ionizing 
radiation.

(Emphasis added.)

However, when the Director of Compensation and Pension 
Service submitted a Memorandum to the Under Secretary for 
Health, he addressed only the claims for service connection 
for renal failure and diabetes mellitus.  There was no 
request for a medical opinion regarding (1) pulmonary 
pneumonitis and fibrosis and (2) coronary artery disease.  
Thus, VA obtained medical opinions regarding only two of the 
four claims on appeal, which was likely an oversight.  
Regardless, the Board must remand these claims again for 
compliance with the April 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should proceed with 
development prescribed by 38 C.F.R. 
§ 3.311 in connection with claims for 
entitlement to service connection for 
pulmonary pneumonitis and fibrosis, and 
coronary artery disease, including 
referral to the Under Secretary for 
Benefits.

2.  If the benefits sought are not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


